Citation Nr: 0301768	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.

(The issue of entitlement to service connection for sleep 
apnea as secondary to service-connected PTSD will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1950 to May 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
by the Roanoke, Virginia RO.

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for sleep 
apnea as secondary to service-connected PTSD pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When 
development is completed with respect to this claim, the 
Board will then provide any notice of the development 
required by Rule of Practice 903.  38 C.F.R. § 20.903.  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
issue.

The Board also notes that in November 2002, the veteran was 
provided a Statement of the Case on the new issue of 
entitlement to an earlier effective date for a total rating 
based on unemployability due to service-connected 
disabilities.  In a cover letter sent with the Statement of 
the Case, the veteran was informed of the requirement that he 
submit a substantive appeal in response to the Statement of 
the Case if he desired appellate review with respect to this 
issue.  This issue was not thereafter addressed in any 
written documentation received from the veteran or his 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this matter.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained by the RO.  

2.  The veteran's PTSD is currently productive of total 
industrial impairment.


CONCLUSION OF LAW

The veteran's PTSD is 100 percent disabling according to the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating decision dated in December 1998, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation.

In August 2000, the veteran submitted VA outpatient treatment 
records, which show his ongoing treatment for PTSD.  
Specifically, an August 1999 mental health clinic note 
indicates that the veteran was seen with complaints of 
hyperarousal symptoms.  He reported feeling overwhelmed with 
anxiety when in crowded places.  He reported getting angry 
with a mechanic who he felt had overcharged him; he stated 
that he was angry enough to hurt the man, but was able to 
resolve the problem in a calm manner.  A March 2000 mental 
health clinic note indicates that an explosion the previous 
night at a factory near the veteran's house had upset him 
greatly.  He reported problems sleeping.  In May 2000, the 
veteran reported increased anxiety and irritability since a 
factory explosion in March.  

By rating decision dated in August 2000, the RO denied 
entitlement to an increased (greater than 30 percent) rating 
for PTSD.  The veteran appealed this decision.

A September 2000 VA mental health clinic report notes the 
veteran's complaints of nightmares and anxiety.  The 
assessment included PTSD.

In a February 2001 letter, J.R. Wickham, M.D., staff 
psychiatrist at the Salem VA Medical Center (VAMC), stated 
that the veteran suffered from, "severe symptoms of PTSD, 
including frequent awakenings during the night due to 
nightmares."  Dr. Wickham also stated that the veteran's 
social interactions were "severely limited."

An August 2001 VA PTSD examination report notes that the 
veteran had been unemployed since he retired at age 63.  He 
lived with his wife, with whom he had a good relationship.  
The veteran also reported having good relationships with his 
daughter, a brother and a sister, but indicated that he was 
not socially active outside the family.  He stopped going to 
VFW meetings and had no close friends outside the family.  
The veteran's leisure pursuits were limited to reading the 
newspaper and watching television, mainly because of his 
tendency to have anxiety attacks when feeling excited or 
pressured. 

Mental status examination revealed that the veteran was 
oriented to person, place and time.  There was no impairment 
of thought processes or communication.  The veteran denied 
delusions or hallucinations.  Eye contact was fair.  There 
was no inappropriate behavior.  The veteran denied suicidal 
or homicidal thoughts.  The veteran was able to maintain 
minimal personal hygiene.  He showed no memory loss.  He did 
not report obsessive or ritualistic behavior that interfered 
with routine activities or panic attacks.  There was no 
evidence of impaired impulse control.  He reported frequent 
anxiety and sleeping only five hours a night on medications.  
The diagnosis was PTSD.  The examiner stated that the 
veteran: 

reported having intrusive, distressing 
thoughts and recollections of his war 
experiences daily.  Military clothing, 
war movies, and helicoptiers [sic] remind 
him of his war experiences and upset him.  
He prefers to avoid thinking or talking 
about his traumatic war experiences.  He 
does not like to be reminded of them by 
external events.  He reported exaggerated 
startle response to unexpected, loud 
noises.  He has sleep difficulties and 
reported having nightmares about three 
times a week.  He is excessively 
irritable and hypervilgant [sic].  He is 
socially withdrawn.

The examiner also stated that the veteran continued to have, 
"distressing, chronic PTSD symptoms which significantly 
reduce[d] his quality of life."

In a November 2001 statement, Dr. Wickham indicated that the 
veteran had been receiving psychiatric treatment at the Salem 
VAMC since 1997.  Dr. Wickham stated that the veteran:

has shown little improvement in the core 
symptoms of PTSD, which has resulted in a 
worsening level of functioning.  Due to 
his extreme sensitivity to sights or 
sounds which may exacerbate his 
condition, he remains very isolated 
socially.  He does not have any close 
friends and spends time with his family 
only.  I would characterize his PTSD as 
severe and his prognosis guarded.  He is 
certainly unable to manage any employment 
due to the severity of symptoms.

By rating decision dated in June 2002, the RO granted an 
increased, 70 percent, rating for PTSD, effective March 2000.

Additional evidence of record includes statements from the 
veteran's wife, brother and sister, received by the RO in 
February 2002.  The veteran's wife stated that her husband 
"talks fights and is restless all night long."  The 
veteran's wife, brother and sister reported that the veteran 
had anxiety attacks in crowded stores and when he heard 
planes or helicopters.

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The Board has found the evidence and information currently of 
record to be sufficient to substantitate his claim.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations. 

Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity 
caused by a given disability.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD is to be assigned a 70 percent evaluation when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

In the case at hand, the evidence of record includes medical 
records showing treatment and diagnosis of chronic PTSD.  The 
evidence also consists of statements from a VA examiner that 
the veteran has not been employed full-time since 1995, when 
he retired.  On the most recent VA examination in August 
2001, the examiner stated that the veteran was socially 
withdrawn.  In November 2001, the veteran's treating 
psychiatrist at the Salem VAMC stated that veteran's PTSD is 
so severe that it renders him unemployable.  He added that, 
due to the veteran's extreme sensitivity to sights or sounds 
which may exacerbate his condition, he remained very isolated 
socially.  It is apparent from this opinion that the veteran 
would not be able to maintain employment due to the severity 
of his PTSD.  Based on the entire record of evidence, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board concludes that the severity of the veteran's 
PTSD is such that it is productive of total social and 
industrial inadaptability so as to warrant a 100 percent 
rating under Diagnostic Code 9411.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

